Citation Nr: 1039942	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-22 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for left foot drop.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to February 
1946.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision from the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for left foot drop.

A hearing before a hearing officer at the RO was conducted in 
January 2008.  A hearing at the RO before the undersigned was 
conducted in January 2009.  The Board remanded the claim in 
February 2009 for further development and consideration.

In a December 2009 decision, the Board denied the claim.  The 
Veteran entered a timely appeal to the U. S. Court of Appeals for 
Veterans Claims (Court).  By Order dated in June 2010, pursuant 
to a joint motion, the Court remanded the decision to the Board 
for readjudication.  The joint motion noted that the examinations 
of record were inadequate to decide the issue.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The VA examination report conducted in April 2009 opined that 
"it is less likely as not that that patient's very mild subtle 
foot drop is not related to any military service."  While the 
context of the report make it clear that the examiner intended 
that statement to mean he found no relationship to military 
service, read in a vacuum, the opinion is susceptible to multiple 
meanings, and the JMR requires that another opinion be obtained.  
The JMR also concluded that the examiner failed to provide a 
rationale for the conclusion.  The claim must be remanded to 
resolve these issues.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.)
	
1.	Return the Veteran's claims file, and a 
copy of this 
remand, to the VA examiner who conducted the 
April 2009 examination.  The examiner should 
render an opinion whether it is at least as 
likely as not (i.e., probability of 50 
percent) that the Veteran's current left foot 
drop related to his service in the military.  
The examiner should provide a complete 
rationale for the opinion.  In addition, a 
private physician, in a June 2010 statement 
noted that service treatment records (STRs) 
indicated that foot drop was diagnosed in 
1944.  The Board was unable to find an STR 
with such a diagnosis in the claims file.  

The examiner is to review all STRs and 
specifically comment on whether there is, or 
is not, an STR with such a diagnosis.

In any event, the examiner must address and 
discuss the findings and opinions rendered by 
the private physician in the April and June 
2010 statements.  

2.  If the April 2009 VA examiner is 
unavailable, schedule the Veteran for another 
VA examination by a appropriate physician, 
and obtain answers to the questions presented 
in Paragraph 1.  

3.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and his attorney a supplemental 
statement of the case and give them time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

